  Case 13-32540      Doc 55       Filed 02/06/19 Entered 02/06/19 09:59:33           Desc Main
                                    Document     Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MINNESOTA
                                 ST. PAUL DIVISION

In re: JACOB R ERB                           §       Case No. 13-32540
       DAWN M ERB                            §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Gregory A. Burrell, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 05/22/2013.

       2) The plan was confirmed on 11/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          11/16/2015.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was completed on 05/15/2018.

       6) Number of months from filing or conversion to last payment: 59.

       7) Number of months case was pending: 68.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $84,529.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 13-32540      Doc 55       Filed 02/06/19 Entered 02/06/19 09:59:33       Desc Main
                                    Document     Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 50,525.00
      Less amount refunded to debtor(s)                           $ 0.00
NET RECEIPTS                                                                    $ 50,525.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,000.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 3,086.23
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 6,086.23

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                                Class   Scheduled    Asserted    Allowed         Paid        Paid
Robert J. Everhart                  Lgl      2,500.00    2,500.00    2,500.00    2,500.00        0.00
HEALTHSPAN SERVICES                 Uns      2,840.67    2,840.67    2,840.67    1,996.21        0.00
HEALTHSPAN SERVICES                 Uns          0.00        0.00        0.00        0.00        0.00
U.S Bankruptcy Court                Uns        264.82      264.82      264.82      186.09        0.00
BSI FINANCIAL SERVICES              Sec     16,464.60   16,464.60   16,464.60   16,464.60        0.00
CAPITAL ONE BANK (USA), NA          Uns      3,254.09    3,254.09    3,254.09    2,286.72        0.00
CAPITAL ONE BANK (USA), NA          Uns      3,050.26    3,050.26    3,050.26    2,143.49        0.00
Minnesota Department of Revenue     Pri      1,098.94    1,098.94    1,098.94    1,098.94        0.00
Minnesota Department of Revenue     Uns         62.77       62.77       62.77       44.11        0.00
Robert J. Everhart                  Lgl        500.00      500.00      500.00        0.00        0.00
Robert J. Everhart                  Lgl        500.00      500.00      500.00      500.00        0.00
CAPITAL ONE AUTO FINANCE            Sec     21,195.00   21,195.00   21,195.00   18,140.16        0.00
AFFINITY PLUS                       Sec          0.00         NA          NA         0.00        0.00
Aurora Loan Services                Uns          0.00         NA          NA         0.00        0.00
ASSOCIATED ANESTHESIOLOGISTS        Uns        148.00         NA          NA         0.00        0.00
CHILDRENS HOSPITALS & CLINICS       Uns      3,498.00         NA          NA         0.00        0.00
EMERGENCY CARE CONSL                Uns        394.00         NA          NA         0.00        0.00
HEALTHEAST MEDICAL                  Uns      1,916.00         NA          NA         0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 13-32540      Doc 55       Filed 02/06/19 Entered 02/06/19 09:59:33    Desc Main
                                    Document     Page 3 of 5




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
LANDMARK SURGERY CENTER             Uns        451.00        NA         NA        0.00       0.00
PARKVIEW OBGYN                      Uns      1,528.00        NA         NA        0.00       0.00
ST PAUL ORAL SURGERY                Uns      1,642.00        NA         NA        0.00       0.00
ST PAUL RADIOLOGY PA                Uns         36.00        NA         NA        0.00       0.00
THERAPY PARTNERS                    Uns        759.00        NA         NA        0.00       0.00
TRUGREEN CHEMLAWN                   Uns        125.00        NA         NA        0.00       0.00
HEALTHSPAN SERVICES                 Uns      2,957.71   2,957.71   2,957.71   2,078.45       0.00
Minnesota Department of Revenue     Pri          0.00       0.00       0.00       0.00       0.00
Minnesota Department of Revenue     Pri          0.00       0.00       0.00       0.00       0.00
FEDERAL NATIONAL MORTGAGE           Sec          0.00       0.00       0.00       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-32540      Doc 55       Filed 02/06/19 Entered 02/06/19 09:59:33     Desc Main
                                    Document     Page 4 of 5




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00               $ 0.00
      Mortgage Arrearage                       $ 16,464.60      $ 16,464.60                $ 0.00
      Debt Secured by Vehicle                  $ 21,195.00      $ 18,140.16                $ 0.00
      All Other Secured                              $ 0.00           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 37,659.60      $ 34,604.76                $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00           $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00           $ 0.00               $ 0.00
        All Other Priority                      $ 1,098.94       $ 1,098.94                $ 0.00
TOTAL PRIORITY:                                 $ 1,098.94       $ 1,098.94                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 12,430.32       $ 8,735.07                $ 0.00



Disbursements:

       Expenses of Administration               $ 6,086.23
       Disbursements to Creditors              $ 44,438.77

TOTAL DISBURSEMENTS:                                            $ 50,525.00




UST Form 101-13-FR-S (9/1/2009)
  Case 13-32540        Doc 55      Filed 02/06/19 Entered 02/06/19 09:59:33               Desc Main
                                     Document     Page 5 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 02/06/2019                        By: /s/ Gregory A. Burrell
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
